Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with LINDSAY ADAMS on 3/2/22.

The application has been amended as follows: 
In claim 1, in the last line after “to said cell substrate (S)” delete “.” and insert -- , wherein the one pair of opposing arms provides uniaxial stretching, and the two pairs of opposing arms provides uniaxial or biaxial stretching. – 
In claim 5, line 1 after “according to claim” replace 4 with – 1 – 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claim 1 is that the prior art does not teach or fairly suggest a cell stretching device comprising a cell chamber having an upper portion and a lower portion, wherein the lower portion of the chamber comprises fixing means for fixing a deformable cell substrate, a driving unit coupled to the upper portion of a cell chamber and engageable to stretching means, wherein the stretching means comprise one or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0166796, US 9493735 and US 5321109 relate to stretching a substrate but do not disclose the allowable features above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799